DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. Applicant’s amendment, filed 07/28/2011, has been entered.

     Claim 7 and 12-17 have canceled.

     Claims 1 and 11 have been amended.

     Claims 18-21 have been added.

      Claims 1-6, 8-11 and 18-21 are pending.

3.  Applicant’s election without traverse of Group I and the speciesanti-C5aR antibodies and  septic arthritis for examination at this time without traverse in the Response to Restriction Requirement, filed 11/13/2020, has been acknowledged.

     Claims 1-6, 8-11 and 18-21 are under consideration as they read on the elected Group and species.

4.  The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action.  
    
    This Office Action will be in response to applicant's arguments / amendments, filed 07/28/2021.
 
    The rejections of record can be found in previous Office Actions, mailed 01/19/2021.  

     New Grounds of Rejection have been set forth in response t applicant’s amended claims.

5.  Applicant’s amendment to the specification to list antibodies and corresponding sequences of antibodies recited in publications WO 03/062278, WO 2008/022390 and WO 2012/168199, filed 07/28/2011 is acknowledged.

      Applicant’s Sequence Submission Statement and Sequence Listing filed 07/28/2021 are acknowledged.

6.  Upon reconsideration of applicant’s amended / canceled claims, filed 07/28/2021,
     the previous rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.

7.  Upon reconsideration of applicant’s amended / canceled claims, filed 07/28/2021,
     the previous rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, written description drawn to the previous claims drawn to antagonistic antiC5aR antibodies has been withdrawn.

s 1-6, 8-11 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

      The claims are drawn to the following. 
    
    1.  A method for the treatment or prevention of bone damage or cartilage degradation of a subject having one or more symptoms of with septic arthritis comprising: identifying a subject that has septic arthritis; and administering to the subject having one or more symptoms of identified as having septic arthritis an effective amount of a C5aR antagonist to treat or prevent bone damage or cartilage degradation in said subject, wherein the C5aR antagonist is a monoclonal antibody having a heavy chain variable region comprising 3 CDRs (HCDR1-3) and a light chain variable region comprising 3 CDRS (LCDR1-3), selected from the following: a) HCDR1-3 having SEQ ID NOs: 29-31 and LCDR1-3 having SEQ ID NOs: 32-34; b) HCDR1-3 having SEQ ID NOs: 37-39 and LCDR1-3 having SEQ ID NOs: 40-42; c) HCDR1-3 having SEQ ID NOs: 45-47 and LCDR1-3 having SEQ ID NOs: 48-50; d) HCDR1-3 having SEQ ID NOs: 53-55 and LCDR1-3 having SEQ ID NOs: 56-58; e) HCDR1-3 having SEQ ID NOs: 61-63 and LCDR1-3 having SEQ ID NOs: 64-66; f) HCDR1-3 having SEQ ID NOs: 69-71 and LCDR1-3 having SEQ ID NOs: 72-74: and g) HCDR1-3 having SEQ ID NOs: 77-79 and LCDR1-3 having SEQ ID NOs: 80-82.

    18. The method of claim 1, wherein the monoclonal antibody has a variable heavy chain and a variable light chain having sequences selected from the following pairs of variable heavy chain and variable light chain sequences:
     a) SEQ ID NOs: 27-28;
     b) SEQ ID NOs: 35-36;
     c) SEQ ID NOs: 43-44;
     d) SEQ ID NOs: 51-52;
     e) SEQ ID NOs: 59-60;
     f) SEQ ID NOs: 67-68; and
     g) SEQ ID NOs: 75-76.

    19. The method of claim 1, wherein HCDR1-3 have SEQ ID NOs: 61-63 and LCDR1-3 have SEQ ID NO: 64-66.

     20. The method of claim 19, wherein the variable heavy chain has a sequence of SEQ ID NO: 59 and variable light chain has a sequence of SEQ ID NO: 60.

    21. The method of claim 20, wherein the monoclonal antibody has an IgG1 Fe region comprising mutations L234A, L235E, G237A, A330S, and P331S.

    Applicant’s Remarks, filed 07/28/2021, are acknowledged.

     Applicant has amended the specification to list the antibodies and corresponding variable heavy chain, variable light chain, and CDR sequences disclosed in the recited publications WO 03/062278, WO 2008/022390 and WO 2012/168199. Applicant submits here with an updated sequence listing including the sequences disclosed in the recited publications, and Sequence Submission Statement. 

      Support for these amendments can be found throughout the specification as filed, for example, at p. 13, lines 22-24 of the instant specification. 

     Thus, no new matter is added. 

    Applicant has amended claim 1 to recite the six CDR sequences of the seven antibodies disclosed in WO 2008/022390 and WO 2012/168199. New claims 18-21 are added. Support for these amendments can be found, for example, at p. 13, lines 22-24 and lines 30-34 as originally filed and in the amended specification and sequence listing filed herewith. 
     Thus, no new matter is added. 

35 U.S.C. § 112, Written Description 
Claims 1-12 are rejected under 35 U.S.C. § 112 as failing to satisfy the written description requirement. The Examiner argues that Applicants have not adequately described the recited antibodies. See Office Action at pp. 3-9. 

     Without acquiescing to the Examiner's rejection, and solely in the interest of advancing prosecution, Applicants have amended claim 1 to recite an antibody comprising the six CDR sequences of one of the C5aR antibodies disclosed in WO 2008/022390 and WO 2012/168199. Further, new claim 18 recites an antibody having the corresponding variable heavy and variable light chain sequences of one of the seven antibodies. In view of these amendments, Applicant respectfully submits that Applicant has adequately described the recited antibodies, and has thusApplication No.: 16/365496 addressed the Examiner's objection to the claims. Withdrawal of the rejection of the claims as failing to satisfy the written description requirement is therefore requested. 

     Applicant has amended the specification to list the antibodies and corresponding variable heavy chain, variable light chain, and CDR sequences disclosed in the recited publications WO 03/062278, WO 2008/022390 and WO 2012/168199. Applicant submits here with an updated sequence listing including the sequences disclosed in the recited publications, and Sequence Submission Statement. 

    However, applicant’s efforts to incorporate by reference the specification to list the antibodies and corresponding variable heavy chain, variable light chain, and CDR sequences disclosed in the recited publications WO 03/062278, WO 2008/022390 and WO 2012/168199 into the specification and claims is insufficient. 

     See page 13, lines 22-27 of the specification.

     In such embodiments the antibody may be a monoclonal antibody, such as an antibody with the CDR sequences or variable regions of one of the antibodies described in any one of WO 03/062278, WO/022390 and W02012/168199. A C5aR antagonistic antibody may be described as isolated to indicate that an antibody that has been separated and/or recovered from another/other component(s) of its natural environment and/or purified from a 
mixture of components in its natural environment. In one embodiment the C5aR antagonistic antibody is of the IgG isotype, such as IgG1, IgG2 or IgG4. 

     In addition to the incorporation by reference issues address herein,
     the disclosure and reliance upon “WO/022390” (missing date 2008) in the specification / application as filed does not clearly identify the reference publication WO 2008/022390  (1449; #73).






     (c) Except as provided in paragraph (a) or (b) of this section, an incorporation by reference             
           must be set forth in the specification and must:
            (1)  Express a clear intent to incorporate by using the root words “incorporate”(e) and “reference”               
                   (e.g., “incorporate by reference”);
             (2)  Cleary identify the reference patent, application or publication.
     
     Applicant must not only express a clear intent, applicant must do so by using the root words “incorporate” and “reference”.
     Absent that, applicant has not effectively incorporate.
       Rule 57 provides means to satisfy incorporation by reference as follows.

      (h) An incorporation of material by reference that does not comply with paragraphs (c), (d) or (e) of this section is not effective materials unless corrected within any time period set by the Office, but in no case later than the close of prosecution as defined by abandonment of the application, whichever occurs earlier.
    In addition:
    (1) A correction to comply with paragraphs (c)(1) of this section is permitted only if the application as filed clearly conveys an intent to incorporate the material by reference. 
       A mere reference to material does not convey an intent to incorporate the material by reference.
    (2)  A correction to comply with paragraph (c)(2) of this section is only permitted for material that was sufficiently described to uniquely identify the document.

    Given that applicant’s amendments based upon based upon the disclosure of publications WO 03/062278, WO 2008/022390 and WO 2012/168199 on page of the specification as filed do not effectively incorporate by reference of the newly amended claims (and specification),
     there is insufficient written description of the current claimed invention (e.g., specific antibodies and relevant / corresponding SEQ ID NOS. disclosed in WO 03/062278, WO 2008/022390 and WO 2012/16819.

    Applicant is invited to provide sufficient direction and written description from the instant disclosure as filed.  

     Again, applicant's reliance on certain descriptions of antibodies and/or the domains of CD163 does not provide sufficient direction and guidance to the current claimed limitations setting forth a new subgenus of antibodies and/or regions. 

   The claims represent a departure from the specification and claims as originally filed.  

     The instant claims now recite limitations which were not clearly disclosed in the specification as-filed, and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.



     the previous rejection under are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Whitfeld et al. (WO 2009/103113).

10. Upon reconsideration of applicant’s amended / canceled claims, filed 07/28/2021, 
     the previous rejection under 35 U.S.C. § 103(a) as being unpatentable over Whitfeld et al. (WO 2009/103113) (1449; #78) in view of Bansal (US 2011/0082126) (1449; #39), Robinson et al. (US 2009/0324585) (1449; #37), and Ritchlin et al. (US 2006/0275834) (1449; #32) has been withdrawn.

11. Claims 1-6, 8-11 and 18-21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Whitfeld et al. (WO 2009/103113) (1449; #78) in view of Bansal (US 2011/0082126) (1449; #39), Robinson et al. (US 2009/0324585) (1449; #37), Ritchlin et al. (US 2006/0275834) (1449; #32), Mackay (WO 03/062278) (1449; #66), Mackay (WO 2008/022390) (1499; #74), and Zahn et al. (WO 2012/168199) (1449; #84).

     Whitfeld et al. teach antagonistic anti-C5aR antibodies, including binding the second extracellular loops of human C5aR (e.g., see page 5, paragraphs 5; Example 4 on pages 60-66)
(e.g., see Summary of the Invention, Detailed Description, including Humanized Anti-C5aR Antibodies on pages 22-31, Examples; Claims) ,
    including blocking C5a-mediated responses, including blocking inflammatory responses mediated by C5a, blocking (see Background of the Invention. migration of neutrophils , (see Summary of the Invention, Detailed Description, including Signaling assays, Chemotaxis and Assay of Cellular Stimulation, Models of Inflammation on pages 38-41, Uses on pages 41-44; Examples; Claims),
     including methods of treating / preventing various immunological disorders or inflammatory diseases or autoimmune disease involving leukocyte migration and/or leukocyte action, and complement activation, including rheumatoid arthritis as well as arthritis psoriatic arthritis, psoriasis, dermatitis, sepsis, shock, disorders, including rheumatoid arthritis, sepsis previously cited) (e.g., see page 1, paragraph 2; page 9, paragraphs 7- page 10, paragraphs 1; Uses on pages 41-44; Examples, Claims) (see entire document, including Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, , Brief Description of the Accompanying Drawings, Detailed Description of the Invention, Examples, Claims).

     Also, note that Whitfeld et al. teach anti-C5aR antibodies 7F3, 6C12 and 12D4 (e.g., see Abstract, , page 2, paragraph 2, Summary of the Invention, particularly pages 3-7, Brief Description of the Accompanying Drawings, , Key to the Sequence Listing, Detailed Description of the Invention, Examples).  

     In addition to Whitfeld, Mackay (WO 03/062278) (1449; #66), Mackay (WO 2008/022390) (1499; #74), and Zahn et al. (WO 2012/168199) teach known antagonistic anti-C5aR antibodies useful for therapeutic regimens.




     including treating a C5aR mediated disorders involving neutrophil migration, including various leukocytes and non-myeloid cells such as endothelial cells and smooth muscle cells, inhibit the function of different chemoattractant receptors, including Models of Inflammation, Therapeutic Applications , including inhibiting binding receptor / ligands / sensitization function, including various diseases, including rheumatoid arthritis, immune complex related disorders, sepsis, septic shock (pages 7, 8, 31-37),
     including various Modes of Administration, dosages, (pages 37-41).

     Mackay (WO 2008/022390) teach antagonistic antibodies against extracellular loops of C5aR, which are highly effective in inhibiting C5a binding C5aR, including 3C5, 7H3, 8G7, including relevant SEQ ID NOS of CDRs, heavy/light chains (see entire document, Abstract, Background of the Invention, Summary of the Invention, Brief Description of the Figures, Key to Sequence Listing, Detailed Description of the Invention, Micro-organism Deposit Details, Antibodies), including Examples (pages 39-50),
     including Models of Inflammation and Uses (pages 31-33) using antagonist anti-C5aR antibodies in binding /inhibit receptor function / signaling, leukocyte trafficking / migration
inflammatory disease, including rheumatoid arthritis, sepsis,
      including Modes of Administration and dosages (pages 35-38).

    Zahn et al. (WO 2012/168199) teach antagonistic anti-C5aR antibodies, including CDR / heavy/light sequences and modifications thereof (e.g., 7F3, 6C12, 12D4; 32F3A6, 35F12A2, 35F24A3, 35F32A3),
    that bind and inhibit C5a mediated neutrophil migration (e.g., see Embodiments on pages 32-45) and Examples on pages 45-74)
     including treating Immunological Disorders, including rheumatoid arthritis (e.g., see pages 28-29), 
    including modes of administration (e.g., see pages 29-31)
(see entire document, Abstract, Technical Field, Background, Summary, Brief Description of Drawings, Definitions, Description, Pharmaceutical Formulations).

    Although the prior art is silent concerning bone damage and/or cartilage degradation,
     it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.








     Given the specificities and functional properties of the prior art antagonistic anti-C5aR antibodies and the targeted diseases / disorders and the breadth of the claim methods,
     it is reasonable to conclude that the prior teachings would inherently result or naturally flow in the claimed functional limitations in treating various conditions, including various arthritic conditions, including the treatment and prevention of bone damage and cartilage degradation by administering antagonistic anti-C5aR antibodies.
  
     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. 
     See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.

     The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.

     Also, it is noted that the claim limitations associated with bone damage (erosion, density) and cartilage degradation naturally flow from the prior art teachings treating and preventing various inflammatory / autoimmune diseases, such as rheumatoid arthritis, psoriatic arthritis and other conditions / diseases with antagonistic anti-C5aR antibodies that bind the second loop of human C5aR.

    Whitfeld et al. differs from the claimed invention by not explicitly describing bone damage and/or cartilage degradation per se.

     In teaching Methods for Treating Inflammatory Conditions 
(see entire document, including Abstract, Technical Field, Background of the Invention, Brief Description of the Drawings, Summary of the Invention, Detailed Description, Examples),
     Bansal teaches inflammatory conditions, such as rheumatoid arthritis, osteoarthritis, psoriatic arthritis (e.g., see paragraphs [003], [0011], [0015], [0037], [0096], [0117], [0126], [0137]; claims 23-25) are associated with bone damage and cartilage degradation and prevent activation and infiltration of neutrophils and monocytes and cartilage degradation and bone damage (e.g., see paragraphs [0022], [0031], [0041], [0054], [0096], [0118], [0119]). 

     In teaching Complement Inhibitory Agents as Therapeutics in Postraumatic and Degenerative Arthritis ( see (see entire document, including Abstract, Technical Field, Background, Brief Summary, Brief Description of the Drawings, Detailed Description, Examples; Claims ),
     Robinson et al. teach methods of treating / preventing osteoarthritis (e.g., see Abstract; Technical Field, Background, including the conditions and events that initiate the development of osteoarthritis, including autoimmune arthritis, (rheumatoid arthritis, psoriatic arthritis), septic arthritis, (see paragraphs [0006], [0012]) and loss / degradation of bone / cartilage (see paragraphs [0008]), [0014]-[0019]; Brief Summary; Brief Description of the Drawings, Detailed Description, Examples; Claims),
      including inhibitors of C5a / C5aR, including anti-C5a/C5aR antibodies (e.g., see paragraphs [0017], [0031], [0037], [0041], [0042], [0047], [0051], [0065], [0068], [0108], [0128]; Table 3; Claim 7).

     Ritchlin et al. inflammatory joint diseases and clinical manifestations diverse autoimmune disorders such as psoriatic and rheumatoid arthritis, involving debilitating symptoms with the reasons of bone / cartilage degradation (e.g., see paragraphs [0003], [0046]-[0054], [0061], [0064], [0077], [0096], [0011], [00142], [0270], [0316], [0396], [0435] citing osteoarthritis; claims 22, 25).

    Given the teachings of the prior art concerning the treatment / prevention of inflammatory conditions / diseases, involving leukocyte (e.g., neutrophil) migration / activation / infiltration and complement activation such as rheumatoid arthritis / psoriatic arthritis by administering antagonistic anti-C5aR antibodies, including binding to the second loop of human C5aR by Whitfeld et al, Mackay (WO 03/062278), Mackay (WO 2008/022390) and Zahn et al. (WO 2012/168199),
     the ordinary artisan would have been motivated treat such conditions, including rheumatoid arthritis, psoriatic arthritis, osteoarthritis, septic arthritis among other inflammatory / autoimmune conditions / diseases with such antagonistic anti-C5aR antibodies with an expectation of success, including the various functional characteristics and endpoints, such as the those associated with bone damage (erosion, density) and / or cartilage degradations,  detectable response with  four weeks, inhibition / reduction of C5a:C5aR binding and biological effects.

     Given the applicability of the antagonistic antibodies anti-C5aR for various diseases and conditions, including septic arthritis,
      it would have been obvious to identifying a subject that has septic arthritis as well as other diseases and conditions prior to administering anti-C5aR antibodies in therapeutic regimens. 

     The claimed characteristics / endpoints are either explicitly taught by the prior art in terms of the antagonistic anti-C5aR antibodies, the nature of the various conditions and the effective treatment of such conditions / diseases as well as that such characteristics / endpoints naturally flow from the administration of antagonistic anti-C5aR antibodies in the treatment of such conditions / diseases.

    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., antagonistic anti-C5aR antibodies that bind the second loop of human C5aR to treat various inflammatory / autoimmune conditions associated with bone damage / loss and/or cartilage degradation, including rheumatoid arthritis, psoriatic arthritis, osteoarthritis) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art

      that all of the claimed elements because it would have been obvious to try taking advantages of administering antagonistic anti-C5aR antibodies that inhibited leukocyte migration / activation and complement activation in the treatment of various conditions / diseases, including those associated with bone damage / loss and/or cartilage degradation, such as osteoarthritis, rheumatoid arthritis, psoriatic arthritis or septic arthritis and osteoarthritis with a reasonable expectation of success. 

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

12.  No claim is allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
October 21, 2021